Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to provisional application 62,986068 filed on March 6th, 2020 has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on June 21st, 2021 has been considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Claim Rejections - 35 USC § 112
Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “the sorting center of claim 20.” Claim 20 recites a method of manufacturing a sorting center. Claim 18 will be interpreted as if it was dependent on claim 17.

Claim 19 is dependent on non-existent claim 23. The claim will be interpreted as if it was dependent on claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel et al (US 10022752), hereafter Rothermel.

With regards to claim 1, Rothermel discloses a semi-automated bulk sorting system comprising (Abstract), a primary conveyor (infeed conveyor 112) having a proximate end and a distal end, the proximate end of the primary conveyor configured for collecting outbound parcels and cartons that are to be sorted (Col. 2, L29-33), a manual sort center (sorting modules 114) coupled downstream from the primary conveyor (Fig. 1), configured to partially sort the parcels and cartons (Col. 2, L35-38); and a plurality of carton palletization zones (staging areas 128-138) coupled downstream from the manual sort center (Fig. 1) for receiving the sorted cartons and to palletize the sorted cartons for delivery (Col. 2, L48-51). 
Rothermel does not directly disclose a parcel final sortation zone coupled downstream from the manual sort center for receiving the partially sorted parcels. However, Rothermel discloses multiple staging areas (128-138) on either side of the sorting system (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to send parcels and cartons to different staging areas based on packaging needs.  

With regards to claim 3, Rothermel discloses all the elements of claim 1 as outlined above. Rothermel further discloses wherein the primary conveyor is configured for buffering and accumulating the outbound parcels and cartons before transporting to the manual sort center (Col. 2, L29-33).

Claim(s) 2, and 4-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel  as applied to claim 2 above, and further in view of Li et al. (US 20210237987).

With regards to claim 2, Rothermel discloses all the elements of claim 1 as outlined above. Rothermel further discloses wherein the manual sort center comprises a plurality of conveyors (outfeed conveyors 116-126). Rothermel does not disclose a chute coupled to each of the conveyors.
However, Li, discloses a chute (120) between a sorter (112) and a conveyor (133). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the chute as disclosed by Li to the system as disclosed by Rothermel so that the sorting station and conveyors can be at different heights if necessary depending on the amount of floor space available.    

With regards to claim 4, Rothermel and Li disclose all the elements of claim 2 as outlined above. Rothermel does not directly disclose wherein the manual sort center comprises a plurality of infeed chutes coupled between the primary conveyor and a plurality of sorting stations. However, Rothermel discloses that each sorting module (204 same as modules 114) has an infeed conveyor. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute infeed chutes for the infeed conveyors disclosed by Rothermel in order to reduce costs.

With regards to claim 5, Rothermel and Li disclose all the elements of claim 4 as outlined above. Rothermel does not directly disclose wherein the plurality of infeed chutes is connected in series along the primary conveyor. However, absent any evidence of criticality, this is considered to be a simple design choice that would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to do based on the amount of floor space available. Additionally, the combination of Li and Rothermel would result in each infeed chute having an upper end connected along the primary conveyor and a lower end terminating at a designated sorting station. 

   With regards to claim 6, Rothermel and Li disclose all the elements of claim 5 as outlined above. Rothermel does not directly disclose wherein the manual sort center comprises a center walkway. However, Rothermel discloses that each sorting module has a set of stairs (205) for operator access. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to connect all the sorting modules together via a center walkway in order to allow for easy access to all sorting platforms for maintenance purposes. Rothermel further discloses a plurality of sorting platforms elevated from the center walkway (Col. 6, L21-22).

With regards to claim 7, Rothermel and Li disclose all the elements of claim 6 as outlined above. Rothermel further discloses the plurality of sorting platforms are positioned for a sorter to manually move the cartons from a respective sorting platform and down one of the plurality of takeaway chutes (Col. 2, L35-38). Rothermel does not disclose wherein the plurality of takeaway chutes have upper ends adjacent to the plurality of sorting platforms and lower ends feeding the plurality of conveyors. 
However, Li discloses wherein the plurality of takeaway chutes have upper ends adjacent to the plurality of sorting platforms and lower ends feeding the plurality of conveyors (Fig. 2C). Therefore, the combination of Rothermel and Li would result in this feature.

With regards to claims 8-9, Rothermel and Li disclose all the elements of claim 7 as outlined above. Rothermel further discloses multiple outfeed conveyors (116-126). The combination of Rothermel and Li would result in the configuration disclosed in the claims given the layout of the outfeed conveyors as disclosed by Rothermel (Fig. 3).
With regards to claim 12-13, Rothermel and Li disclose all the elements of claim 9 as outlined above. Rothermel further discloses wherein a first set of cartons are sorted to the first takeaway chute and transported to a first carton palletization zone via a first conveyor, and a second set of cartons are sorted to the second takeaway chute and transported to a second carton palletization zone via a second conveyor a third set of cartons are sorted to the third takeaway chute and transported to a third carton sortation zone via a third conveyor, and a fourth set of cartons are sorted to the fourth takeaway chute and transferred to a fourth carton sortation zone via a fourth conveyor. (Col. 2, L48-51).

With regards to claim 14, Rothermel and Li disclose all the elements of claim 13 as outlined above. Rothermel further discloses wherein the first and second conveyors are aligned vertically as they leave the manual sort center, and the third and fourth conveyors are aligned vertically as they leave the manual sort center (Fig. 3).

With regards to claim 15, Rothermel and Li disclose all the elements of claim 14 as outlined above. Rothermel and Li do not directly disclose wherein each of the takeaway chutes are positioned perpendicular to a respective conveyor. However, absent any evidence of criticality, this is considered to be a simple design choice that would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to do based on the amount of floor space available.

With regards to claims 10-11, Rothermel and Li disclose all the elements of claim 6 as outlined above. Rothermel does not directly disclose wherein the manual sort center comprises a small sorts lane positioned above and forward of the plurality of sorting platforms wherein the small sorts lane transports parcels to the parcel final sortation zone via a parcels conveyor. However, Rothermel discloses multiple staging areas (128-138) on either side of the sorting system (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to separate parcels from cartons based on packaging needs.  Absent any evidence of criticality, the location of the small sorts lane is considered to be a simple design choice that would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to do based on the amount of floor space available.
With regards to claims 16, Rothermel and Li disclose all the elements of claim 6 as outlined above. Rothermel does not directly disclose wherein the distal end of the primary conveyor has an automated diverter arm configured to automatically divert parcels and cartons down to a designed sorting platform of the plurality of sorting platforms. However, Rothermel discloses sending items from the infeed conveyor to the plurality of sorting platforms (Col. 2, L33-34). Rothermel also discloses the use of a diverter (234) between conveyors (224) and staging areas (240 and 138). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a diverter to also send items to the plurality of sorting platforms as a simple duplication of parts to increase efficiency.      
With regards to claim 17, Rothermel discloses a sorting center for sorting outbound parcels and cartons (Abstract). Rothermel does not directly disclose a center walkway with a plurality of sorting stations elevated from the center walkway. However, Rothermel discloses sorting stations (204) with stairs (205). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to connect all the sorting modules together via a center walkway in order to allow for easy access to all sorting stations for maintenance purposes.  
Rothermel does not directly disclose a plurality of infeed chutes for automatically diverting the outbound parcels and cartons down one of the plurality of infeed chutes to a designated sorting station. However, Rothermel discloses an infeed conveyor (206) on each sorting station (204). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute infeed chutes for the infeed conveyors disclosed by Rothermel in order to reduce costs.
Rothermel further discloses a plurality of conveyors (outfeed conveyors 116-126). Rothermel does not disclose a takeaway chute coupled to each of the conveyors wherein the plurality of takeaway chutes have upper ends adjacent to the plurality of sorting platforms and lower ends feeding the plurality of conveyors
However, Li, discloses a chute (120) between a sorter (112) and a conveyor (133). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the chute as disclosed by Li to the system as disclosed by Rothermel so that the sorting station and conveyors can be at different heights if necessary depending on the amount of floor space available.  
Rothermel further discloses each conveyor terminates at a plurality of carton palletization zones (staging areas 128-138) and the plurality of sorting platforms are positioned for a sorter to manually move the cartons from a respective sorting platform and down one of the plurality of takeaway chutes (Col. 2, L35-38).
With regards to claim 18, Rothermel and Li disclose all the elements of claim 17 as outlined above. Rothermel further discloses wherein the plurality of takeaway chutes comprises a first takeaway chute positioned forward on a first side of the sorting platform, a second takeaway chute positioned forward on a second side of the sorting platform, a third takeaway chute positioned rearward on the first side of the sorting platform, and a fourth takeaway chute positioned rearward on the second side of the sorting platform (Fig 3). The combination of Rothermel with Li would result in the takeaway chutes having the recited configuration. 

With regards to claim 19, Rothermel and Li disclose all the elements of claim 17 as outlined above. Rothermel does not directly disclose wherein the small sorts lane transports parcels to the parcel final sortation zone via a parcels conveyor. However, Rothermel discloses multiple staging areas (128-138) on either side of the sorting system (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to separate parcels from cartons based on packaging needs. 

Claim 20 is just the provision of the apparatus having the features of claims 2, and 4-15. Please see the rejections outlined above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.B./Examiner, Art Unit 3653                           

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653